TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00856-CR




                                   In re James Edward Nealy




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 48,441, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               James Edward Nealy is serving the prison sentence imposed following his 1999

conviction for aggravated assault with a deadly weapon. He appeals from an order denying his pro

se motion for forensic DNA testing of the knife introduced at his trial as the deadly weapon. The

court denied testing after finding that identity was not an issue in the case. See Tex. Code Crim.

Proc. Ann. art. 64.03(a)(1)(B) (West Supp. 2005).

               The attorney appointed to represent Nealy on appeal filed a brief concluding that the

appeal is frivolous and without merit. The brief meets the requirements of Anders v. California, 386
U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why there are

no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Nealy also filed a pro se brief.
               We have reviewed the record, counsel’s brief, and the pro se brief. We find nothing

in the record that might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). Counsel’s motion to withdraw is granted.

               The order denying DNA testing is affirmed.




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Affirmed

Filed: June 23, 2006

Do Not Publish




                                                2